Jordan, Justice.
Appellant was charged in four indictments with multiple counts of kidnapping, rape, armed robbery, and criminal attempt to commit rape. In a trial before the judge without a jury he was convicted, sentenced and appeals.
The enumerations assert error on the pre-trial and trial identification procedures and the general grounds. The appellant was identified by his five victims either by lineups or photographs and during the trial.
After a careful review, we easily conclude that the identification procedures in this case, including the lineups and photographic identifications, meet the requirements laid down in Neil v. Biggers, 409 U. S. 188 (93 SC 375, 34 LE2d 401) (1972), as fully discussed by this court in Heyward v. State, 236 Ga. 526 (224 SE2d 383) (1976).
The general grounds are without merit.

Judgment affirmed.


All the Justices concur.